Exhibit 10.1

 

 

Flagship Ventures

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

 

 

Atlas Venture

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

 

 

August 28, 2012

 

Helicos BioSciences Corporation

One Kendall Square

Building 200

Cambridge, MA 02139

 

Ladies and Gentlemen:

 

Reference is made to the Risk Premium Payment Agreement, dated as of
November 16, 2010 (the “Risk Premium Agreement”), by and among the lenders
listed on the signature pages hereto (the “Lenders”) and Helicos BioSciences
Corporation (the “Company”) and the Subordinated Secured Note Purchase
Agreement, dated as of November 16, 2010, as amended to date (the “NPA”), by and
among the Lenders and the Company.  Capitalized terms used herein without
definition shall have the respective meanings assigned to such terms in the Risk
Premium Agreement.

 

1.                                       Background.  Section 2.1 of the Risk
Premium Agreement provides for the payment by the Company of a Risk Premium
Payment on the forty-fifth (45th) calendar day following the Closing of a
Liquidity Transaction (other than a Change of Control Liquidity Event) (a
“Payment Date”).  The Company has failed to pay the Risk Premium Payments (the
“Prior Risk Premium Payments”) due with respect to the Liquidity Transactions
set forth on Annex A hereto on the applicable Payment Date.  The Company has
requested that the Lenders waive the breach of the Risk Premium Agreement caused
by such failure to pay the Prior Risk Premium Payments and that the Risk Premium
Agreement be amended to provide procedures for the Lenders to consent to the
deferral of payment on the applicable Payment Date of Risk Premium Payments with
respect to Liquidity Transactions (other than a Change of Control Liquidity
Event) after the date hereof.

 

2.                                       Waiver.  The Lenders hereby waive the
Company’s failure to pay the Prior Risk Premium Payments on the applicable
Payment Date.  The Lenders and the Company agree that ten (10) Business Days
after receipt of a written notice from the Lenders demanding the payment of the
Prior Risk Premium Payments, such Prior Risk Premium Payments, and interest
thereon, shall become immediately due and payable.  The Prior Risk Premium
Payments shall bear interest from applicable Payment Date at an annual rate
equal to 10%.  Interest shall be calculated based on a 360-day year, compounded
annually.  For the avoidance of doubt, such Prior Risk Premium Payments shall
not be included in the calculation of Aggregate Previous Risk Premium Payments
under the Risk Premium Agreement (and the Payment Consideration associated with
such Prior Risk Premium Payments shall not reduce the Lenders’ percentage
interest in the Aggregate Payment Consideration in the calculation of Risk
Premium Payment) until the Company has actually paid such Prior Risk Premium
Payments.  The Company confirms that all such Prior Risk Premium Payments
constitute Secured Obligations pursuant to the Subordinated Security Agreement,
dated November 16, 2010, among the Lenders and the Company and Obligations
pursuant to

 

--------------------------------------------------------------------------------


 

the Intellectual Property Security Agreement, dated November 16, 2010, among the
Lenders and the Company.

 

3.                                       Amendments.  A.  The Lenders and the
Company hereby agree that Section 2.1 of the Risk Premium Agreement is hereby
deleted in its entirety and replaced by the following:

 

“2.1                           Risk Premium Entitlement.  Subject to the terms
and conditions of the Senior Subordination Agreement, upon the occurrence of a
Liquidity Transaction other than a Change of Control Liquidity Event, the
Lenders shall be entitled to receive from the Company a Risk Premium Payment
with respect to such Liquidity Transaction on the forty-fifth (45th) calendar
day (or, if such day is not a Business Day, the next Business Day immediately
following such day) following the closing of the Liquidity Transaction, and upon
the occurrence of a Change of Control Liquidity Event, the Lenders shall be
entitled to receive from the Company a Risk Premium Payment with respect to such
Liquidity Transaction concurrently with the closing of such Liquidity
Transaction (the date on which any such payment is due, a “Payment Date”).  This
Risk Premium Payment shall be allocated among the Lenders pro rata in accordance
with the aggregate principal amount of Notes purchased by each of the Lenders
(regardless of whether all or any of such Notes are then outstanding) prior to
or concurrently with the occurrence of the Liquidity Transaction. 
Notwithstanding anything to the contrary provided in this Agreement, the Lenders
may defer their right to receive any Risk Premium Payment on the applicable
Payment Date by executing and delivering to the Company a Deferral of Risk
Premium Payment on Payment Date, substantially in the form attached hereto as
Exhibit A.  Such deferred Risk Premium Payments shall bear interest from the
date of the applicable Liquidity Transaction at an annual rate equal to 10% and
shall thereafter become due and payable ten (10) Business Days after receipt of
a written notice from the Lenders demanding payment of such deferred Risk
Premium Payment.  Interest shall be calculated based on a 360-day year,
compounded annually.  All such deferred Risk Premium Payments shall constitute
Secured Obligations pursuant to the Subordinated Security Agreement, dated
November 16, 2010, among the Lenders and the Company, and Obligations under the
Intellectual Property Security Agreement, dated November 16, 2010 among the
Lenders and the Company.  For the avoidance of doubt, any Risk Premium Payment
that is deferred pursuant to this Section 2.1 shall not be included in the
calculation of Aggregate Previous Risk Premium Payments (and the Payment
Consideration associated with such Risk Premium Payment shall not reduce the
Lenders’ percentage interest in the Aggregate Payment Consideration in the
calculation of Risk Premium Payment) until the Company has actually paid such
waived Risk Premium Payment.  Notwithstanding anything to the contrary provided
in this Agreement and for the avoidance of doubt, from and after a Change of
Control Liquidity Event, the Lenders shall be entitled to the Risk Premium
Payment with respect to such Change of Control Liquidity Event and shall not be
entitled to Risk Premium Payments with respect to any subsequent event
(including, without limitation, Risk Premium Payments that would otherwise
subsequently be payable in respect of licensing agreements entered into prior to
the Change of Control Liquidity Event that resulted in the occurrence of
Licensing Liquidity Events prior to such Change of Control Liquidity Event).”

 

A copy of the Deferral of Risk Premium Payment on Payment Date referred to above
is attached hereto as Annex B.

 

B.                                     The Lenders and the Company hereby agree
that Section 4 of the NPA is hereby amended by adding the following as
Section 4.11 thereof:

 

“4.12.  Budget.  No less than 20 days prior to the commencement of any fiscal
quarter of the Company, the Company shall provide the Purchasers with the
proposed budget of the Loan

 

--------------------------------------------------------------------------------


 

Parties for such fiscal quarter, which shall include all projected receipts and
disbursements.  Upon the earlier to occur of (i) the passage of 10 days after
the Purchasers’ receipt of the proposed budget without the Company having
received a written objection from the Purchasers to the proposed budget and
(ii) the Company’s receipt of written approval of the proposed budget from the
Purchasers, the proposed budget shall be deemed to be an approved budget for the
applicable fiscal quarter (an “Approved Budget”).”

 

C.                                     The Lenders and the Company hereby agree
that Section 5 of the NPA is hereby amended by adding the following as
Section 5.12 thereof:

 

“5.12 Disbursements.  No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, directly or indirectly make any disbursement, payment,
expenditure or transfer in excess of $10,000 (whether as a single transfer or a
series of related transfers) to any person or entity except for (i) transfers
expressly reflected in an Approved Budget, (ii) payments of payroll and related
expenses to employees and (iii) payment of taxes and other impositions required
by applicable law.”

 

4.                                       Effectiveness.  The waiver provided in
Section 2 and the amendment provided in Section 3 of this letter agreement shall
become effective on the date on which this letter agreement has been signed by
each of the Lenders and acknowledged by the Company.

 

5.                                       Limitation of Modifications.  The
waiver and amendment set forth in this letter agreement shall be limited
precisely as written and shall not be deemed to be (a) a waiver or amendment of
any other terms or conditions of the Risk Premium Agreement, the NPA or any
other document related to the Risk Premium Agreement or the NPA, (b) a consent
to any future waiver or amendment or (c) a waiver of any other existing or
future defaults or events of default under the Risk Premium Agreement or the NPA
(whether known or unknown as of the date hereof).  Except as expressly set forth
in this letter agreement, the Risk Premium Agreement, the NPA and the documents
related to the Risk Premium Agreement and the NPA shall continue in full force
and effect.

 

6.                                       Counterparts.  This letter agreement
may be executed in multiple counterparts, which together shall constitute a
single document.

 

7.                                       Governing Law.  This letter agreement
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the internal laws of the Commonwealth of
Massachusetts, excluding choice-of-law principles of the law of such
commonwealth that would permit the application of the laws of a jurisdiction
other than such commonwealth.

 

[Signature pages follow.]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

APPLIED GENOMIC TECHNOLOGY CAPITAL

 

 

FUND, L.P.;

 

AGTC ADVISORS FUND, L.P.

 

 

Each by AGTC Partners, L.P., its General
Partner

 

 

By NewcoGen Group Inc. its General Partner

 

 

 

 

 

By:

/s/ Noubar Afeyan

 

 

 

Name: Noubar Afeyan

 

 

 

Title: President

 

 

 

Notice Address:

 

 

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

 

 

NEWCOGEN GROUP LLC;

 

NEWCOGEN EQUITY INVESTORS LLC;

 

NEWCOGEN-ELAN LLC;

 

NEWCOGEN-PE LLC;

 

NEWCOGEN-LONG REIGN HOLDING LLC;

 

ST NEWCOGEN LLC

 

 

 

Each by its Manager NewcoGen Group Inc.

 

 

 

 

By:

/s/ Noubar Afeyan

 

 

Name: Noubar Afeyan

 

 

Title: President

 

 

 

 

Notice Address:

 

 

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

FLAGSHIP VENTURES FUND 2004, L.P.

 

 

 

 

 

 

By its General Partner

 

 

Flagship Ventures General Partner

 

 

LLC

 

 

 

 

 

By:

/s/ Noubar Afeyan

 

 

 

Manager

 

 

 

 

 

 

 

Notice Address:

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

ATLAS VENTURE FUND VI, L.P.

 

ATLAS VENTURE ENTREPRENEURS’ FUND VI, L.P.

 

By:

Atlas Venture Associates VI, L.P.

 

 

Their General Partner

 

By:

Atlas Venture Associates VI, Inc.

 

 

Its General Partner

 

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name: Kristen Laguerre

 

 

Title: Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

 

 

 

 

ATLAS VENTURE FUND VI, GMBH & CO. KG

 

By:

Atlas Venture Associates VI, L.P.

 

 

Its Managing Limited Partner

 

By:

Atlas Venture Associates VI, Inc.

 

 

Its General Partner

 

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name: Kristen Laguerre

 

 

Title: Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

ATLAS VENTURE FUND V, L.P.

 

ATLAS VENTURE ENTREPRENEURS’ FUND V, L.P.

 

By:

Atlas Venture Associates V, L.P.

 

 

Their General Partner

 

By:

Atlas Venture Associates V, Inc.

 

 

Its General Partner

 

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name: Kristen Laguerre

 

 

Title: Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

COMPANY:

 

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

By:

/s/ Jeffrey R. Moore

 

 

Name:  Jeffrey R. Moore

 

 

Title:  SVP & CFO

 

 

 

 

Chief Executive Office:

 

One Kendall Square

 

Building 200

 

Cambridge, MA 02139

 

 

--------------------------------------------------------------------------------


 

Annex A

 

Prior Liquidity Transactions

 

Transaction

 

Risk Premium Payment Due

 

Pacific Biosciences settlement

 

$

138,000

 

License agreement with Intelligent Biosystems

 

$

900,000

 

Sale of assets to Sequenom

 

$

780,000

 

 

--------------------------------------------------------------------------------


 

Annex B

 

DEFERRAL OF RISK PREMIUM PAYMENT ON PAYMENT DATE

 

[            ], 201[    ]

 

Reference is made to the Risk Premium Payment Agreement, dated as of
November 16, 2010, by and among Helicos Biosciences Corporation (the “Company”)
and the Lenders (as amended by that certain letter agreement, dated as of
August [    ], 2012, by and among the Company and the Lenders, the “Risk Premium
Agreement”).  Pursuant to and in accordance with Section 2.1 of the Risk Premium
Agreement, the Lenders hereby defer the requirement that the Company pay the
Risk Premium Payment with respect to [Liquidity Transaction] on [            ],
201[    ].  Capitalized terms used herein without definition have the meanings
given them in the Risk Premium Agreement.

 

[Signature pages follow.]

 

--------------------------------------------------------------------------------